           Case 2:17-cr-00352-MWF Document 58 Filed 09/24/20 Page 1 of 2 Page ID #:428

                                                                                                    FILED
                                                                                           CLERK,U.S. DISTRICT COORT
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORr1IA                          September 24,2020
                                                                                        CEN7RAI.DLS~T7
                                                                                                     R7~[C~T OF CAIdFORNLI
                                                                                          BY:       V lVl      DEPUTY

                                       CRIMINAL MINUTES -GENERAL
   Case No. CR 17-352                                                         Date     September 24,2020
   Title          United States v. Fleming



   Present: The I~onorable Michael R. Wilner
                      Veronica Piper                                             n/a
                      Deputy Clerk                                    Court Reporter /Recorder
            Attorneys Present for Government:                     Attorneys Present for Defendant:
                            n/a                                                  n/a
  Proceedings:              ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal
 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for
                                                                              alleged
 violations) of the terms of Defendant's ❑probation / ~ supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by
                                                                                       clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                  ~       will appear for further proceedings as required if released.
                  ~      will not endanger the safety of any other person or the community if
                         released.


           The Court bases its findings on the following:
                  ~      Allegations in petition
                  ~      Lack of bail resources
                  ❑      No stable residence or employment
                  ❑      Ties to foreign countries
                  ~      Previous failure to appear (testing) or violations of probation, parole, or
                         release
                  ~      Nature of previous criminal convictions



IvIRW-2SR(9/16)                           CRIMINAL MINUTES -GENERAL
                                                                                                            Page 1 of2
   Case 2:17-cr-00352-MWF Document 58 Filed 09/24/20 Page 2 of 2 Page ID #:429



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                   CRIMINAL MINUTES -GENERAL
Case No. CR 17-352                                                        Date   September 24, 2020
 Title           United States v. Fleming


                  ~      Substance abuse

                  ❑      Already in custody on state or federal offense
                  ❑      Refusal to interview with Pretrial Services




         ~        Defendant did not oppose the detention request.


                                                     * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR (9/16)                              CRIMINAL MINUTES -GENERAL                         Page 2 of2
